Title: To George Washington from Timothy Pickering, 2 October 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State Octr 2. 1795.
          
          Yesterday a letter arrived from Mr Pinckney. It is dated at Madrid the 21st of July. He arrived there the 28th of June. As Mr Short had observed in his letters, little business could be done at this period, the Court being in a state of perambulation. Mr Pinckney however had obtained two interviews with the Duke de Alcudia; but to no purpose: that court appears to be playing the old game—delay. The Duke said he could not negociate until he recd from Mr Jaudennes the answers of this government to the propositions he was directed to make. Mr Pinckney assured the Duke that no such propositions had been made.
          A number of passages in the letter are in cypher, which yesterday Mr Taylor could find no key to explain: but for this circumstance I should have directed a copy of the letter to be made to send you by this post. Mr T. was to see Mr Randolph who, it was possible, might give a clue to the cypher; tho’ it is not probable: Mr Taylor having tried not only the two cyphers with which Mr Pinckney had been furnished but Mr Short’s also.
          The entire complexion of the letter indicates an unsuccessful mission.
          A letter from Mr Simpson promises well of the treaty he is negociating with the emperor of Morocco. The military presents were delivered in presence of an army of ten thousand men, and well received.
          
          Mr Randolph can give no information about the cypher. A copy of Mr Pinckney’s letter shall however be made and sent by Monday’s post. I have the honour to be most respectfully, sir, your obt servant
          
            T. Pickering
          
        